        Case 1:18-cv-01352-DJS Document 33 Filed 09/14/20 Page 1 of 11




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

RICHARD SCHOONMAKER and MARY
SCHOONMAKER, individually and as Husband
and Wife,

                                  Plaintiffs,
                                                                 1:18-CV-1352
             v.                                                      (DJS)

STARFIRE REALTY HOLDINGS, LLC, and
STARFIRE SYSTEMS, INC.,

                                  Defendants.


APPEARANCES:                                    OF COUNSEL:

CONWAY & KIRBY, PLLC                            DANA M. WOLIN, ESQ.
Attorney for Plaintiffs
413 Kenwood Avenue
Delmar, New York 12054

GOLDBERG SEGALLA LLP                            WILLIAM H. BAAKI, ESQ.
Attorney for Defendants
8 Southwoods Blvd., Suite 300
Albany, New York 12211

DANIEL J. STEWART
United States Magistrate Judge

                    MEMORANDUM-DECISION and ORDER

                                  I. BACKGROUND

      On January 16, 2018, at 3:30 in the afternoon, Plaintiff Richard Schoonmaker was

working part-time for Federal Express, and was making a pickup at Starfire Systems,

located at 8 Sarnowski Drive, Glenville, New York. Dkt. No. 2, Compl. at ¶ 7. After

Plaintiff parked his FedEx Sprinter van near the door, he traveled through freshly fallen

                                          -1-
        Case 1:18-cv-01352-DJS Document 33 Filed 09/14/20 Page 2 of 11




snow to pick up a package inside the shop. Dkt. No. 24-4, Richard Schoonmaker Dep. at

p. 75. He followed the same route upon his return, and after walking around the front of

his van, he slipped and fell on his back. Id. at p. 81. The slip and fall was recorded by an

exterior video camera located at the facility, and that video has been presented to the

Court in support of the presently pending Motion. See Dkt. No. 24-13, Exhibit A.

According to the Plaintiff, underneath the snow where he fell was a patch of hidden ice.

Richard Schoonmaker Dep. at p. 83. As a result of the fall, Plaintiff alleges that he was

severely injured and was required to undergo full left knee replacement surgery in July

2018. Id. at p. 106.

       This action was initially commenced in the Rensselaer County Supreme Court, but

was removed to Federal Court on November 16, 2018, based upon principles of diversity.

Dkt. No. 1.    On September 13, 2019 the parties consented to proceed before the

undersigned in accordance with 28 U.S.C. § 636(c) and FED. R. CIV. P. 73. Dkt. No. 22.

Defendants have now filed a Motion for Summary Judgment. Dkt. No. 24. In sum,

Defendants argue that because the Plaintiff fell while a snowstorm was still in progress,

no claim of negligence can be stated against the Defendants. Dkt. No. 24-14, Defs.’ Mem.

of Law at pp. 1-7. Alternatively, Defendants argue that summary judgment is appropriate

due to the lack of any admissible evidence that Defendants were on notice of any

hazardous condition which allegedly caused Plaintiff’s fall. Id. at pp. 7-9.

       Plaintiffs oppose the Motion. Dkt. Nos. 27, 28, 29, & 30. Plaintiffs generally

dispute that a snowstorm was occurring at the time of the fall. See Dkt. No. 28, Pls.’ Rule

7.1 Response at ¶¶ 10 & 28. Even if the storm-in-progress defense had some application,

                                            -2-
         Case 1:18-cv-01352-DJS Document 33 Filed 09/14/20 Page 3 of 11




Plaintiffs assert that it was the pre-existing underlying ice condition, not caused by the

recent storm, that was the instrumentality that resulted in the fall and injury. Dkt. No. 27,

Pls.’ Mem. of Law at pp. 2-6. Further, Plaintiffs note that their expert meteorological

evidence establishes that the ice in question must have existed for three days prior to the

Plaintiff’s fall, thereby giving sufficient notice to the Defendants that they had a common

law duty to take remedial action, which they negligently failed to do. Id. at pp. 6-8.

              II. LEGAL STANDARD FOR SUMMARY JUDGMENT

       Pursuant to Federal Rule of Civil Procedure 56(a), summary judgment is

appropriate only where “there is no genuine dispute as to any material fact and the movant

is entitled to judgment as a matter of law.” The moving party bears the burden to

demonstrate through “pleadings, depositions, answers to interrogatories, and admissions

on file, together with [ ] affidavits, if any,” that there is no genuine issue of material fact.

F.D.I.C. v. Giammettei, 34 F.3d 51, 54 (2d Cir. 1994) (quoting Celotex Corp. v. Catrett,

477 U.S. 317, 323 (1986)).

       The party seeking summary judgment bears the burden of informing the court of

the basis for the motion and identifying those portions of the record that the moving party

claims will demonstrate the absence of a genuine issue of material fact. Celotex Corp. v.

Catrett, 477 U.S. 317, 323 (1986). To defeat a motion for summary judgment, the non-

movant must set out specific facts showing that there is a genuine issue for trial and cannot

rest merely on allegations or denials of the facts submitted by the movant. FED. R. CIV.

P. 56(c); see also Scott v. Coughlin, 344 F.3d 282, 287 (2d Cir. 2003) (“Conclusory

allegations or denials are ordinarily not sufficient to defeat a motion for summary

                                              -3-
        Case 1:18-cv-01352-DJS Document 33 Filed 09/14/20 Page 4 of 11




judgment when the moving party has set out a documentary case.”); Rexnord Holdings,

Inc. v. Bidermann, 21 F.3d 522, 525-26 (2d Cir. 1994).

       When considering a motion for summary judgment, the court must resolve all

ambiguities and draw all reasonable inferences in favor of the non-movant. Nora

Beverages, Inc. v. Perrier Group of Am., Inc., 164 F.3d 736, 742 (2d Cir. 1998). “[T]he

trial court’s task at the summary judgment motion stage of the litigation is carefully

limited to discerning whether there are any genuine issues of material fact to be tried, not

to deciding them. Its duty, in short, is confined at this point to issue-finding; it does not

extend to issue-resolution.” Gallo v. Prudential Residential Servs., Ltd. P’ship, 22 F.3d

1219, 1224 (2d Cir. 1994).

                                   III. DISCUSSION

       Where jurisdiction is based upon diversity, the court applies the substantive law of

the state where the negligence is alleged to have occurred. Travelers Ins. Co. v. 633 Third

Assocs., 14 F.3d 114, 119 (2d Cir. 1994). To establish a prima facie case of negligence

under New York law, “a plaintiff must demonstrate (1) a duty owed by the defendant to

the plaintiff, (2) a breach thereof, and (3) injury proximately resulting therefrom.” Lerner

v. Fleet Bank, N.A., 459 F.3d 273, 286 (2d Cir. 2006). A property owner has a duty to

maintain its property in a reasonably safe condition in view of all the circumstances.

Basso v. Miller, 40 N.Y.2d 233, 241 (1976). In the case at bar, therefore, Plaintiffs must

establish that Defendants “created the condition which caused the accident, or that the

defendant had actual or constructive notice of the condition which caused the fall.”

Casiano v. Target Stores, 2009 WL 3246836, at *3 (E.D.N.Y. 2009) (citation omitted).

                                            -4-
          Case 1:18-cv-01352-DJS Document 33 Filed 09/14/20 Page 5 of 11




For constructive notice, “a defect must be visible and apparent and it must exist for a

sufficient length of time prior to the accident to permit defendant’s employees to discover

and remedy it.” Gordon v. Am. Museum of Natural History, 67 N.Y.2d 836, 837-38

(1986).

       Defendants maintain that they were under no duty to the Plaintiff because the

incident occurred while a snowstorm was in progress. Under New York law, a property

owner has no duty to remove snow and ice during the course of a storm, and generally

must be given a reasonable amount of time to remedy the dangerous condition after the

storm has ended. Hascup v. Hascup, 969 F. Supp. 851, 853 (N.D.N.Y. 1997); Amazon v.

British Am. Dev. Corp., 216 A.D.2d 702, 704 (3d Dep’t 1995). The purpose of the

doctrine is “to relieve the worker(s) of any obligation to shovel snow while continuing

precipitation or high winds are simply recovering the walkways as fast as they are clean,

thus rendering the effort fruitless.” Powell v. MLG Hillside Assocs., LP, 290 A.D.2d 345

(1st Dep’t 2002).

       A defendant asserting the storm-in-progress doctrine at the summary judgment

stage must show “prima facie entitlement to judgment based on that defense and, if that

burden is met, the opponent of the motion must come forward with competent, admissible

evidence, establishing the existence of a triable issue of fact.” Sanders v. Wal-Mart

Stores, Inc., 9 A.D.3d 595 (3d Dep’t 2004). In the present case, Defendants have met

their burden. The video provided to the Court establishes that the fall occurred during a

snow event, and in fact that it was still lightly snowing at the time of the fall. A store

employee confirms that it was lightly snowing at the time of the incident. Dkt. No. 24-6,

                                           -5-
         Case 1:18-cv-01352-DJS Document 33 Filed 09/14/20 Page 6 of 11




Studt Dep. at pp. 48-49. Defendants have also submitted expert analysis of a licensed

meteorologist, who concluded that there was a winter weather advisory in effect for

January 16, 2018, that the total accumulation was 1.6 inches that day and, based upon

examination of radar, there was light snow falling at the time the Plaintiff reports that he

fell.   Dkt. Nos. 24-9, Lombardo Aff’d, and 24-11, Report of Forensic Weather

Consultants, LLC at pp. 17-18. Indeed, Plaintiffs’ own expert indicates that it was lightly

snowing at the time of the incident, and it had been snowing since 1:00 a.m. that day.

Dkt. No. 30, Wasula Aff’d at ¶ 22.            Expert evidence such as this, based upon

meteorological records, has been held by courts to be “especially persuasive.” Powell v.

MLG Hillside Assocs., LP, 290 A.D.2d at 345.

        Mr. Schoonmaker’s claim that he could not see snow in the video shown to him at

his deposition is insufficient to defeat this defense for several reasons. First, the testimony

of the Plaintiff is belied by the video evidence presented on the Motion. That video shows

the FedEx van with its wipers on, and snow lightly falling at the time Plaintiff arrived at

the facility. Second, Mr. Schoonmaker testified at his deposition that he could not recall

the weather conditions on the day in question. Richard Schoonmaker Dep. at p. 58. Third,

Plaintiff’s assertion is contradicted by Plaintiff’s own expert. Fourth, even if there had

been a lull in the storm at the time Plaintiff arrived at Starfire Systems, the expert proof

establishes that the storm continued for a period of time thereafter. Wasula Aff’d at ¶¶

19-20. As noted in Rabinowitz v. Marcovecchio, “[a] lull in the storm does not impose a

duty to remove the accumulation of snow or ice before the storm ceases in its entirety.”

119 A.D.3d 762 (2d Dep’t 2014).

                                             -6-
        Case 1:18-cv-01352-DJS Document 33 Filed 09/14/20 Page 7 of 11




       Plaintiffs’ alternative position, that this doctrine does not apply in circumstances

where there is only an inch and a half of snow, is simply an incorrect statement of law.

“Indeed, the storm-in-progress doctrine is not limited to situations where blizzard

conditions exist, but also applies to other instances, like here, of less severe, but still

inclement weather.” Sobieraj v. United States, 2020 WL 2115671, at *6 (W.D.N.Y. Mar.

12, 2020), report and recommendation adopted, 2020 WL 2113459 (W.D.N.Y. May 4,

2020) (citing Alvardo v. Wegmans Food Market, Inc., 134 A.D.3d 1440, 1441 (4th Dep’t

2015) (affirming trial court’s decision to grant summary judgment in case involving slip

and fall on snow and ice because “evidence that it was only snowing lightly at the time

of the accident does not render the storm in progress doctrine inapplicable.”); Zima v.

North Colonie Cent. Sch. Dist., 225 A.D.2d 993 (3d Dep’t 1996) (“[A]lthough it is clear

that no major winter storm occurred at the time of the accident, the undisputed proof

sufficiently establishes the existence of an ongoing hazardous weather condition that

defendant was under no obligation to correct until a reasonable time after it had ended.”)).

       Plaintiffs make one final argument in opposition to the Motion: that the ice that

caused the fall was not the product of the January 16, 2018 snowstorm, but in fact was

caused by a thaw/freeze weather event that occurred three days earlier. In support of this

claim, Plaintiff relies upon his testimony, the photographs taken by him immediately after

the fall, the meteorological records, and the expert conclusions of Alicia Wasula, PhD.

Pls.’ Mem. of Law at pp. 6-8. According to Meteorologist Wasula, after a sustained cold

spell in the area, temperatures began to moderate starting on January 9, 2018. Wasula

Aff’d at ¶¶ 6-22. High temperatures on January 9 and 10 were 37° and 38°, respectively,

                                            -7-
         Case 1:18-cv-01352-DJS Document 33 Filed 09/14/20 Page 8 of 11




and increased to 51° and 63° on January 11 and 12. Id. Artic air then arrived in the area,

and the temperature then fell from a high of 39° on January 13, 2018, to a low of 8°. Id.

According to the expert, temperatures remained below freezing from that time through

the time of the incident. Id. The temperature on January 16, 2018 was between 26° and

28°. Plaintiffs’ expert then offered the following opinion:

       Although light snow was ongoing at the time of the incident, there would
       have been no melting and refreezing of the snow, and thus any ice present
       at the incident site would have originated on the morning of January 13,
       when the sharp drop in temperature rapidly froze wet areas solid.

Id. at ¶ 25.

The expert then added:

       Given that there was no precipitation or snowfall on January 14 or 15, any
       ice which formed as a result of the freeze on January 13 would have
       remained present and visible (uncovered by new snow) during the days
       prior to the fall.

Id. at ¶ 26.

       In response, Defendants argue that the Affidavit of Plaintiffs’ Expert regarding

preexisting ice is rank speculation and without evidentiary value. Dkt. No. 31, Defs.’

Reply at p. 3. Defendants note that the condition Plaintiff alleges as dangerous was snow

covering ice, and there has been no showing that the ice in question was pre-existing. Id.

Rather, if in fact there was ice at the time, it could have been caused by snow compressed

under someone’s boots; water from an external source; or the heat of a vehicle that had

parked in the area. Id. Further, they argue that it was only the combination of the snow

covering the ice that constituted the dangerous condition, so that this case squarely falls

within the storm-in-progress doctrine. Id.

                                             -8-
        Case 1:18-cv-01352-DJS Document 33 Filed 09/14/20 Page 9 of 11




       In the Court’s view, the Plaintiffs’ opposition papers have raised a sufficient

factual issue regarding the existence of an underlying icy condition that they claim caused

Plaintiff’s fall that predated the January 16 storm by several days, therefore establishing

the potential for constructive notice of a dangerous condition. Olejniczak v. E.I. du Pont

de Nemours & Co., 79 F. Supp. 2d 209, 218 (W.D.N.Y. 1999) (noting that to prove

constructive notice, “plaintiff must demonstrate that the icy condition was visible and

apparent, and had existed for a sufficient period of time to allow defendant’s personnel to

discover and remedy it.”).

       Mr. Schoonmaker directly testified regarding the underlying ice that caused his

fall and has provided photographs taken immediately after the event which, while not

perfect, can be construed as consistent with this claim. Also consistent with the assertion

of ice under the snow is the testimony of the Defendants’ employee, Gary Studt, that it

was slippery under the snow where Mr. Schoonmaker had fallen. Studt Dep. at p. 38.

The Affidavit of Defendants’ CEO David Devor submitted in support of the Motion,

while noting that numerous employees would have gone in and out of the side entrance

in the days prior to the accident and none of them reported any difficulties, did not set

forth any personal observations from Mr. Devor even though he was on site on January

16, 2018, and was notified of the incident, nor does it specifically dispute the existence

of a pre-existing ice condition. See Dkt. No. 24-13, Devor Aff’d. While Defendants had

a contract with a third party, Simon’s Rock, to provide snow plowing services,

Defendants would have to specifically call them to come and salt any icy areas, and no

evidence was presented on the Motion that any work (either plowing or salting) by

                                           -9-
        Case 1:18-cv-01352-DJS Document 33 Filed 09/14/20 Page 10 of 11




Simon’s Rock was performed between the dates of January 13 and 16. Dkt. No. 24-8,

Della Ratta Dep. at pp. 27, 34. The side entrance area was covered by a mounted video

camera which was operated by the Defendants, but the only video provided to the Court

was of the time of the accident, and therefore does not establish the condition of the lot

in the days prior.

       In support of their case, and as noted above, Plaintiffs have provided expert

testimony which concludes that any ice in question could only have been formed on

January 13 when there was a significant thawing in temperature in the area, and which

was then followed by an extended period of below-freezing temperatures that lasted until

after the event. Defendants’ expert, for his part, does not refute this conclusion in his own

report nor offer any explanation of any ice condition or how it may have been formed, as

his opinion was offered simply on the issue of whether or not there was a storm in progress

when the Plaintiff fell. Defendants’ counsel, in his Reply Memorandum of Law, makes

several logical arguments as to an alternative cause of the ice forming during the storm,

Defs.’ Reply at p. 6, but ultimately this becomes a question of fact for the jury to

determine.

       In light of the foregoing, triable issues of fact remain. Hall v. United States, 2020

WL 759045, at *4 (N.D.N.Y. Feb. 14, 2020) (“Plaintiff has raised an issue of fact as to

whether her fall was caused by a slippery condition the result of earlier weather conditions

- based on [a meteorologist’s] opinion that ice formed in the parking lot between 9:00

a.m. and 12:00 p.m. due to earlier rain and snow melt and the temperature falling below

freezing during that time. Accordingly, Defendant is not entitled to summary judgment

                                            - 10 -
        Case 1:18-cv-01352-DJS Document 33 Filed 09/14/20 Page 11 of 11




on the storm in progress defense.”); Occhino v. Citigroup Inc., 2005 WL 2076588, at *5

(E.D.N.Y. Aug. 26, 2005) (“While a general ‘freeze/thaw’ theory may be speculative,

the existence of specific expert testimony and meteorological evidence as to when the icy

condition formed can create a triable issue of fact as to whether a defendant had

constructive notice.”) (collecting cases); Raimond v. United States, 2004 WL 2108364,

at *3 (W.D.N.Y. Sept. 21, 2004) (“even assuming arguendo that there was a storm in

progress, there is a genuine issue of material fact whether [plaintiff] slipped on ice that

had formed before the storm.”); see also Sobieraj v. United States, 2020 WL 2115671 at

*7 (rejecting claim, made during oral argument, that there was a preexisting dangerous

ice condition, where the undisputed evidence in the record was that Defendant cleared

and salted the sidewalk and entranceway that morning, prior to plaintiff’s accident, and

therefore plaintiff’s argument was pure conjecture.). Accordingly, Defendants’ Motion

for Summary Judgement must be denied, and the matter shall proceed to trial.

                                  IV. CONCLUSION

       WHEREFORE, it is hereby

       ORDERED, that Defendants’ Motion for Summary Judgment (Dkt. No. 24) is

DENIED; and it is further

       ORDERED, that the Clerk of the Court serve a copy of this Memorandum-

Decision and Order upon the parties to this action.

Dated: September 14, 2020
       Albany, New York




                                           - 11 -
